                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

 GREATER KANSAS CITY LABORERS                 )
 PENSION FUND, a Trust Fund,                  )
 REGINALD L. THOMAS AND                       )
 DONALD E. GREENWELL, III,                    )
 TRUSTEES OF THE GREATER                      )
 KANSAS CITY LABORERS PENSION                 )
 FUND, GREATER KANSAS CITY                    )
 LABORERS WELFARE FUND, a Trust               )
 Fund, REGINALD L. THOMAS AND                 )
 DONALD E. GREENWELL, III,                    )
 TRUSTEES OF THE GREATER                      )
 KANSAS CITY LABORERS WELFARE                 )
 FUND, A TRUST FUND, GREATER                  )
 KANSAS CITY LABORERS                         )
 VACATION PLAN, a Trust Fund,                 )
 REGINALD L. THOMAS AND                       )
 DONALD E. GREENWELL, III,                    )
 TRUSTEES OF THE GREATER                      )   Case No. 4:20-cv-000001-GAF
 KANSAS CITY LABORERS                         )
 VACATION PLAN, GREATER                       )
 KANSAS CITY LABORERS TRAINING                )
 FUND, a Trust Fund, REGINALD L.              )
 THOMAS AND DR. RICHARD BRUCE,                )
 III, TRUSTEES OF THE GREATER                 )
 KANSAS CITY LABORERS TRAINING                )
 FUND,                                        )
                                              )
                          Plaintiffs,         )
                                              )
                 v.                           )
                                              )
 BRANDSAFWAY SERVICES, LLC                    )
 formerly d/b/a SAFWAY SERVICES,              )
 LLC,                                         )
                                              )
                          Defendant.          )

                            DEFENDANT’S ANSWER AND
                       AFFIRMATIVE DEFENSES TO COMPLAINT

       COMES NOW Defendant BrandSafway Services, LLC (“Defendant”), and for its answer

to Plaintiff’s Complaint states as follows:




          Case 4:20-cv-00001-GAF Document 4 Filed 01/28/20 Page 1 of 14
                                            COUNT I

       1.       This action arises under and jurisdiction is founded on Section 502 and Section 515

of the Employee Retirement Income Security Act (hereinafter referred to as "ERISA"), 29 U.S.C.

§ 1132 and 29 U.S.C. § 1145.

       ANSWER: Defendant admits the Complaint attempts to set forth claims under

ERISA. Defendant denies liability under any of Plaintiffs’ theories, and denies the factual

allegations related to the same except as specifically admitted herein. Defendant denies the

remaining allegations in Paragraph 1 of Count I of the Complaint.

       2.       Plaintiffs, Reginald L. Thomas and Donald E. Greenwell, III, are duly appointed

and acting Trustees of the Greater Kansas City Laborers Pension Fund who are authorized to

maintain this action on behalf of the Pension Fund and all the Trustees of the Greater Kansas City

Laborers Pension Fund; Plaintiff, Greater Kansas City Laborers Pension Fund (hereinafter referred

to as "Plaintiff Fund"), is a trust fund existing and established pursuant to the Labor Management

Relations Act, as amended, Section 302, 29 U.S.C. § 186; that said Plaintiff Fund is an employee

benefit plan within the meaning of Section 3 of ERISA, 29 U.S.C. § 1003.

       ANSWER: The allegations in Paragraph 2 of Count I of the Complaint call for a legal

conclusion to which no response is required. To the extent a response is required, Defendant

is without sufficient information to admit or deny the allegations in Paragraph 2 of Count I

of the Complaint, and therefore denies the same.

       3.       Said Plaintiff Fund was established on April 24, 1965, pursuant to the collective

bargaining agreement entered into between the Builders Association of Missouri (hereinafter

referred to as "Association") and Laborers Local Unions Nos. 264, No. 555, and 1290 of the

Greater Kansas City Laborers District Council (now the Western Missouri and Kansas Laborers




                                        2
            Case 4:20-cv-00001-GAF Document 4 Filed 01/28/20 Page 2 of 14
District Council) of the Laborers International Union of North America; that the Trust Agreement

establishing the Plaintiff Fund was amended and revised effective January 1, 1976.

       ANSWER: The allegations in Paragraph 3 of Count I of the Complaint call for a legal

conclusion to which no response is required. To the extent a response is required, Defendant

is without sufficient information to admit or deny the allegations in Paragraph 3 of Count I

of the Complaint, and therefore denies the same.

       4.       The situs of the Plaintiff Fund is the City of Kansas City, Missouri, and all questions

pertaining to the validity, construction and administration of said Fund shall be determined in

accordance with the laws of the State of Missouri and the aforementioned Federal laws.

       ANSWER: The allegations in Paragraph 4 of Count I of the Complaint call for a legal

conclusion to which no response is required. To the extent a response is required, Defendant

is without sufficient information to admit or deny the allegations in Paragraph 4 of Count I

of the Complaint, and therefore denies the same.

       5.       Plaintiffs have served the Secretary of the Treasury and the Secretary of Labor with

copies of the within Complaint as required by Section 502(h) of ERISA, 29 U.S.C. § 1132(h) by

depositing copies of said Complaint in the United States mail, certified mail, addressed to said

Secretary of the Treasury and said Secretary of Labor on or about the date of the filing of the

Complaint.

       ANSWER:         Defendant is without sufficient information to admit or deny the

allegations in Paragraph 5 of Count I of the Complaint, and therefore denies the same.

       6.       Defendant BrandSafway Services, LLC formerly d/b/a Safway Services, LLC is a

Delaware limited liability company doing business in the States of Missouri and Kansas and




                                        3
            Case 4:20-cv-00001-GAF Document 4 Filed 01/28/20 Page 3 of 14
particularly in the Western District of Missouri, and at all times material herein employed laborers

performing work covered by the collective bargaining agreements herein mentioned.

       ANSWER: Defendant admits the allegations in Paragraph 6 of Count I of the

Complaint.

       7.       In the ordinary course of business, Defendant annually engages in substantial dollar

volume in business with persons, firms and corporations which are engaged in businesses affecting

commerce within the meaning of the Labor Management Relations Act, as amended, 29 U.S.C.

§ 151, and 29 U.S.C. § 185.

       ANSWER: The allegations in Paragraph 7 of Count I of the Complaint call for a legal

conclusion to which no response is required. To the extent a response is required, Defendant

admits it is engaged in interstate commerce. Defendant denies the remaining allegations in

Paragraph 7 of Count I of the Complaint.

       8.       Defendant, at all times material to the within complaint, had assigned its bargaining

rights to the association with respect to the collective bargaining agreement between the Builders’

Association and the Western Missouri and Kansas Laborers District Council; and agreed to be

bound by the terms and conditions of collective bargaining agreements then in effect and that

would subsequently be in effect between the Association and the Western Missouri and Kansas

Laborers District Council; that Defendant is thereby bound by all collective bargaining agreements

in effect on said date and subsequent thereto.




                                        4
            Case 4:20-cv-00001-GAF Document 4 Filed 01/28/20 Page 4 of 14
       ANSWER: The allegations in Paragraph 8 of Count I of the Complaint call for a legal

conclusion to which no response is required. To the extent a response is required, Defendant

denies the allegations in Paragraph 8 of Count I of the Complaint.

       9.       Laborer employees of the Defendant were employed under the terms of the

collective bargaining agreements referenced above under the terms of which Defendant agreed,

among other things, to pay and contribute to Plaintiff Fund various sums per hour for each

employee covered by and subject to said agreements; and to submit written reports within ten days

after the last day of the preceding month for the hours worked during said preceding month; that

said reports should list the names and hours worked and the amounts contributed for each such

employee of Defendant.

       ANSWER: Defendant states the applicable collective bargaining agreement speaks

for itself. Defendant denies the remaining allegations in Paragraph 9 of Count I of the

Complaint.

       10.      Under the agreements hereinabove mentioned, Defendant likewise agreed, among

other things, to be bound by the terms and provisions of the Trust Agreement, as amended, under

which the said Plaintiff Fund is administered and to allow an official agent of the Board of Trustees

of said Plaintiff Fund, upon request, during regular business hours, to inspect and make copies of

any and all records of Defendant pertaining to compensation paid to employees, hours worked by

employees, monies withheld from employees for taxes paid on account of employees and other

records relevant to and of assistance in determining whether Defendant's obligations under said

agreements to make payments to said Plaintiff Fund have been faithfully performed.




                                        5
            Case 4:20-cv-00001-GAF Document 4 Filed 01/28/20 Page 5 of 14
       ANSWER: Defendant states the applicable collective bargaining agreement speaks

for itself. Defendant denies the remaining allegations in Paragraph 10 of Count I of the

Complaint.

       11.     An audit of Defendant's books and records for the period January 1, 2014 to

December 31, 2016, shows that Defendant owes Plaintiffs TWO HUNDRED SIXTY-FOUR

THOUSAND, FIVE HUNDRED THIRTY-NINE AND 22/100 ($264,539.22) DOLLARS in

unpaid fringe benefit contributions, FIFTY-TWO THOUSAND, NINE HUNDRED SEVEN

AND 89/100 ($52,907.89) DOLLARS as and for liquidated damages and FORTY-SIX

THOUSAND,        EIGHT      HUNDRED        SEVENTY-THREE           AND     27/100    ($46,873.27)

DOLLARS as and for interest.

       ANSWER: Defendant denies the allegations in Paragraph 11 of Count I of the

Complaint.

       12.     The collective bargaining agreements and Trust Agreement, as amended, and

hereinabove mentioned likewise provide that, if payment of sums due said Plaintiff Fund therein

mentioned are made later than the time required, the Board of Trustees may impose on the

employer liquidated damages, interest, audit costs, and reasonable attorneys' fees and Court costs

incurred to enforce payments from an employer in default.

       ANSWER: Defendant states the applicable collective bargaining agreement speaks

for itself. Defendant denies the remaining allegations in Paragraph 12 of Count I of the

Complaint.

       13.     Plaintiffs are without an adequate remedy at law and will suffer immediate,

continuing and irreparable injury, loss and damage unless Defendant is ordered to specifically




                                     6
         Case 4:20-cv-00001-GAF Document 4 Filed 01/28/20 Page 6 of 14
perform all obligations on Defendant's part required to be performed under the collective

bargaining agreements and Trust Agreements, as amended, and herein referred to.

        ANSWER: The allegations in Paragraph 13 of Count I of the Complaint call for a

legal conclusion to which no response is required. To the extent a response is required,

Defendant denies the allegations in Paragraph 13 of Count I of the Complaint.

        14.     Defendant is required by Section 515 of ERISA, 29 U.S.C. § 1145 to make fringe

benefit contributions to Plaintiffs pursuant to and in accordance with the terms and conditions of

the aforesaid collective bargaining agreements and Trust Agreement, as amended; and this action

is brought by Plaintiff Trustees for and on behalf of Plaintiff Fund to enforce said Defendant's

obligations under Section 515 of ERISA.

        ANSWER: The allegations in Paragraph 14 of Count I of the Complaint call for a

legal conclusion to which no response is required. To the extent a response is required,

Defendant denies the allegations in Paragraph 14 of Count I of the Complaint.

        15.     That pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), Plaintiffs

are entitled to a mandatory award of unpaid fringe benefit contributions; interest on said unpaid

fringe benefit contributions as provided for in the aforesaid Trust Agreement, as amended;

liquidated damages as provided for in the aforesaid Trust Agreement, as amended; reasonable

attorneys' fees; and their cost of this action.

        ANSWER: The allegations in Paragraph 15 of Count I of the Complaint call for a

legal conclusion to which no response is required. To the extent a response is required,

Defendant denies the allegations in Paragraph 15 of Count I of the Complaint.




                                      7
          Case 4:20-cv-00001-GAF Document 4 Filed 01/28/20 Page 7 of 14
                                           COUNT II

       1.       Plaintiffs, Reginald L. Thomas and Donald E. Greenwell, III, are duly appointed

and acting Trustees of the Greater Kansas City Laborers Welfare Fund who are authorized to

maintain this action on behalf of the Welfare Fund and all the Trustees of the Greater Kansas City

Laborers Welfare Fund; Plaintiff Greater Kansas City Laborers Welfare Fund (hereinafter referred

to as "Plaintiff Fund") is a trust fund existing and established pursuant to the Labor Management

Relations Act, as amended, Section 302, 29 U.S.C. § 186; that said Plaintiff Fund is an employee

benefit plan within the meaning of Section 3 of ERISA, 29 U.S.C. § 1002.

       ANSWER: The allegations in Paragraph 1 of Count II of the Complaint call for a

legal conclusion to which no response is required. To the extent a response is required,

Defendant is without sufficient information to admit or deny the allegations in Paragraph 1

of Count II of the Complaint, and therefore denies the same.

       2.       Said Plaintiff Fund was established on April 1, 1962, pursuant to the collective

bargaining agreement between the Builders Association of Missouri (hereinafter referred to as

"Association") and Laborers Local Unions Nos. 264 and 1290 of the Greater Kansas City Laborers

District Council (now the Western Missouri and Kansas Laborers District Council) of the Laborers

International Union of North America; that the Trust Agreement establishing the Plaintiff Fund

was amended and revised effective January 1, 1976.

       ANSWER: The allegations in Paragraph 2 of Count II of the Complaint call for a

legal conclusion to which no response is required. To the extent a response is required,




                                        8
            Case 4:20-cv-00001-GAF Document 4 Filed 01/28/20 Page 8 of 14
Defendant is without sufficient information to admit or deny the allegations in Paragraph 2

of Count II of the Complaint, and therefore denies the same.

        3.       An audit of Defendant's books and records for the period January 1, 2014 to

December 31, 2016, shows that Defendant owes Plaintiffs TWO HUNDRED SIXTY-FOUR

THOUSAND, NINE HUNDRED FORTY-FOUR AND 24/100 ($264,944.24) DOLLARS in

unpaid fringe benefit contributions, FIFTY-TWO THOUSAND, NINE HUNDRED EIGHTY-

EIGHT AND 87/100 ($52,988.87) DOLLARS as and for liquidated damages and FORTY-

SEVEN THOUSAND, NINETY-FIVE AND 32/100 ($47,095.32) DOLLARS as and for

interest.

        ANSWER: Defendant denies the allegations in Paragraph 3 of Count II of the

Complaint.

        4.       Plaintiffs hereby incorporate, adopt and make part hereof all of the allegations of

Paragraphs One (1), Four (4), Five (5), Six (6), Seven (7), Eight (8), Nine (9), Ten (10), Twelve

(12), Thirteen (13), Fourteen (14) and Fifteen (15) of Count I of the within Complaint.

        ANSWER: Defendant adopts and incorporates its answers and responses to all prior

paragraphs as though fully set forth herein.

                                            COUNT III

        1.       Plaintiffs, Reginald L. Thomas and Donald E. Greenwell, III, are duly appointed

and acting Trustees of the Greater Kansas City Laborers Vacation Plan who are authorized to

maintain this action on behalf of the Vacation Plan and all the Trustees of the Greater Kansas City

Laborers Vacation Plan; Plaintiff Greater Kansas City Laborers Vacation Plan (hereinafter referred

to as "Plaintiff Plan") is a trust fund existing and established pursuant to the Labor Management




                                         9
             Case 4:20-cv-00001-GAF Document 4 Filed 01/28/20 Page 9 of 14
Relations Act, as amended, Section 302, 29 U.S.C. § 186; that said Plaintiff Plan is an employee

benefit plan within the meaning of Section 3 of ERISA, 29 U.S.C. § 1002.

       ANSWER: The allegations in Paragraph 1 of Count III of the Complaint call for a

legal conclusion to which no response is required. To the extent a response is required,

Defendant is without sufficient information to admit or deny the allegations in Paragraph 1

of Count III of the Complaint, and therefore denies the same.

       2.     Said Plaintiff Plan was established on November 21, 1973, pursuant to the

collective bargaining agreement between the Builders Association of Missouri (hereinafter

referred to as "Association") and Laborers Local Unions Nos. 264 and 1290 of the Greater Kansas

City Laborers District Council (now the Western Missouri and Kansas Laborers District Council)

of the Laborers International Union of North America; that the Trust Agreement establishing the

Plaintiff Plan was amended and revised effective January 1, 1976.

       ANSWER: The allegations in Paragraph 2 of Count III of the Complaint call for a

legal conclusion to which no response is required. To the extent a response is required,

Defendant is without sufficient information to admit or deny the allegations in Paragraph 2

of Count III of the Complaint, and therefore denies the same.

       3.     An audit of Defendant's books and records for the period January 1, 2014 to

December 31, 2016, shows that Defendant owes Plaintiffs FIFTY-TWO THOUSAND, FOUR

HUNDRED TWENTY-FOUR AND 46/100 ($52,424.46) DOLLARS in unpaid fringe benefit

contributions, TEN THOUSAND, FOUR HUNDRED EIGHTY-FOUR AND 90/100

($10,484.90) DOLLARS as and for liquidated damages and NINE THOUSAND, THREE

HUNDRED THIRTY-THREE AND 56/100 ($9,333.56) DOLLARS as and for interest.




                                    10
        Case 4:20-cv-00001-GAF Document 4 Filed 01/28/20 Page 10 of 14
       ANSWER: Defendant denies the allegations in Paragraph 3 of Count III of the

Complaint.

       4.      Plaintiffs hereby incorporate, adopt and make part hereof all of the allegations of

Paragraphs One (1), Four (4), Five (5), Six (6), Seven (7), Eight (8), Nine (9), Ten (10), Twelve

(12), Thirteen (13), Fourteen (14) and Fifteen (15) of Count I of the within Complaint.

       ANSWER: Defendant adopts and incorporates its answers and responses to all prior

paragraphs as though fully set forth herein.

                                           COUNT IV

       1.      Plaintiffs, Reginald L. Thomas and Dr. Richard Bruce, are duly appointed and

acting Trustees of the Greater Kansas City Laborers Training Fund who are authorized to maintain

this action on behalf of the Training Fund and all the Trustees of the Greater Kansas City Laborers

Training Fund; Plaintiff Greater Kansas City Laborers Training Fund (hereinafter referred to as

"Plaintiff Fund") is a trust fund existing and established pursuant to the Labor Management

Relations Act, as amended, Section 302, 29 U.S.C. § 186; that said Plaintiff Fund is an employee

benefit plan within the meaning of Section 3 of ERISA, 29 U.S.C. § 1002.

       ANSWER: The allegations in Paragraph 1 of Count IV of the Complaint call for a

legal conclusion to which no response is required. To the extent a response is required,

Defendant is without sufficient information to admit or deny the allegations in Paragraph 1

of Count IV of the Complaint, and therefore denies the same.

       2.      Said Plaintiff Fund was established on October 1, 1974, pursuant to the collective

bargaining agreement between the Builders Association of Missouri (hereinafter referred to as

"Association") and Laborers Local Unions Nos. 264 and 1290 of the Greater Kansas City Laborers

District Council (now the Western Missouri and Kansas Laborers District Council) of the Laborers




                                     11
         Case 4:20-cv-00001-GAF Document 4 Filed 01/28/20 Page 11 of 14
International Union of North America; that the Trust Agreement establishing the Plaintiff Fund

was amended and revised effective January 1, 1976.

       ANSWER: The allegations in Paragraph 2 of Count IV of the Complaint call for a

legal conclusion to which no response is required. To the extent a response is required,

Defendant is without sufficient information to admit or deny the allegations in Paragraph 2

of Count IV of the Complaint, and therefore denies the same.

       3.      An audit of Defendant's books and records for the period January 1, 2014 to

December 31, 2016, shows that Defendant owes Plaintiffs TWENTY-THREE THOUSAND,

TWO HUNDRED NINETY-EIGHT AND 43/100 ($23,298.43) DOLLARS in unpaid fringe

benefit contributions, FOUR THOUSAND, SIX HUNDRED FIFTY-NINE AND 75/100

($4,659.75) DOLLARS as and for liquidated damages and FOUR THOUSAND, ONE

HUNDRED FOUR AND 04/100 ($4,104.04) DOLLARS as and for interest.

       ANSWER: Defendant denies the allegations in Paragraph 3 of Count IV of the

Complaint.

       4.      Plaintiffs hereby incorporate, adopt and make part hereof all of the allegations of

Paragraphs One (1), Four (4), Five (5), Six (6), Seven (7), Eight (8), Nine (9), Ten (10), Twelve

(12), Thirteen (13), Fourteen (14) and Fifteen (15) of Count I of the within Complaint.

       ANSWER: Defendant adopts and incorporates its answers and responses to all prior

paragraphs as though fully set forth herein.




                                     12
         Case 4:20-cv-00001-GAF Document 4 Filed 01/28/20 Page 12 of 14
                           DEFENDANT’S GENERAL DENIAL

       To the extent not expressly admitted herein, Defendant denies all allegations

contained in the Complaint.

               DEFENDANT’S AFFIRMATIVE AND OTHER DEFENSES

       Without assuming any burden on proof that by law is not otherwise Defendant’s,

Defendant asserts the following affirmative and other defenses:

       1.     Some or all Counts of Plaintiff’s Complaint against Defendant fail to state a

claim or cause of action for which relief may be granted.

       2.     Some or all of Plaintiff’s claims against Defendant may be barred by the

applicable statute of limitations for any actions that occurred outside the relevant time.

       3.     Defendant’s claim is preempted or otherwise barred by applicable law.

       4.     The underlying accounting on which Plaintiffs’ claims are based are flawed,

inaccurate, or otherwise incorrect.

       5.     The underlying accounting on which Plaintiffs’ claims are based attempts to

include persons within the bargaining unit who are actually outside the bargaining unit.

Similarly, Plaintiffs have double counted, or otherwise miscounted certain bargaining

members further leading to an inaccurate accounting.

       6.     Some or all Counts of Plaintiff’s Complaint against Defendant are barred

because Defendant’s actions were made in good faith and with reasonable grounds to believe

their conduct was in full compliance with the relevant laws.

       7.     Plaintiff is not entitled to liquidated damages, interest, attorneys’ fees, or costs.

       8.     Some or all of the alleged damages suffered by Plaintiff are the result of

Plaintiff’s own actions and not a result of any actions of Defendant.




                                    13
        Case 4:20-cv-00001-GAF Document 4 Filed 01/28/20 Page 13 of 14
       9.     Defendant reserves the right to amend its answer to add defenses which may

become known during the course of this action.

       WHEREFORE, Defendant requests that the Court dismiss Plaintiff’s Complaint with

prejudice, enter judgment in Defendant’s favor, award Defendant its attorney’s fees and

costs, and for any further relief the Court deems just and proper.

                                                   Respectfully submitted,

                                                   OGLETREE, DEAKINS, NASH, SMOAK &
                                                   STEWART, P.C.

                                                   /s/ Daniel P. Johnson
                                                   Daniel P. Johnson     MO #68966
                                                   4520 Main Street, Suite 400
                                                   Kansas City, MO 64111
                                                   816-471-1301
                                                   816-471-1303 (Facsimile)
                                                   daniel.johnson@ogletree.com

                                                   ATTORNEYS FOR DEFENDANT

                               CERTIFICATE OF SERVICE

        The undersigned certifies that on the 28th day of January, 2020, the foregoing was
electronically filed with the Clerk of the Court using the CM/ECF system which sent notification
of such filing to the following:

Bradley J. Sollars    MO #54931
Aaron D. Schuster     MO #68672
ARNOLD, NEWBOLD, SOLLARS & HOLLINS, P.C.
1100 Main Street, Suite 2001
Kansas City, MO 64105
816-421-5788
816-471-5574 (Facsimile)
bjsollars@a-nlaw.com
adschuster@a-nlaw.com

ATTORNEYS FOR PLAINTIFFS


                                               /s/ Daniel P. Johnson
                                               ATTORNEY FOR DEFENDANT


                                                                                       41540315.1




                                    14
        Case 4:20-cv-00001-GAF Document 4 Filed 01/28/20 Page 14 of 14
